                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES TALBERT                                 CIVIL ACTION

                         v.                      NO. 18-1620

 BLANCHE CARNEY, et al.

                                           ORDER
        AND NOW, this 13 th day of August 2019, upon considering Defendants' Motion for

summary judgment (ECF Doc. No. 119), Plaintiffs Opposition (ECF Doc. No. 135), and for

reasons in the accompanying Memorandum, it is ORDERED Defendants' Motion (ECF Doc. No.

119) is GRANTED in part and DENIED in part:

        1.      Absent Defendants adducing evidence of their reasons for the 2017 placement, we

find genuine issues of material fact preclude summary judgment on Plaintiffs First Amendment

retaliation and procedural due process claims arising from the 2017 placement in administrative

segregation; and,

        2.      We grant summary judgment dismissing Plaintiffs remaining claims relating to

substantive due process, access to religious services, and claims seeking to impose supervisory

liability on Commissioner Carney and Wardens May and Clark for Officer Ford's alleged

retaliation in 2019.




                                                     ~C,~
                                                   KEARNEY,J.
